Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 1 of 24                      PageID 729




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    DARYL BOBO,                                    )
                                                   )
           Petitioner,                             )
                                                   )        No. 2:17-cv-02425-TLP-tmp
    v.                                             )
                                                   )
    MIKE PARRIS,                                   )
                                                   )
           Respondent.                             )


    ORDER OF DISMISSAL, ORDER DENYING CERTIFICATE OF APPEALABILITY,
      ORDER CERTIFYING APPEAL NOT TAKEN IN GOOD FAITH, AND ORDER
        DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


         Petitioner Daryl Bobo 1 petitions for a writ of habeas corpus under 28 U.S.C. § 2254.

(ECF No. 1.) Petitioner raises issues in two categories: (1) whether the procedural default

doctrine bars the claims, and (2) whether the state court identified and applied the correct federal

legal principles. For the reasons below, the Court DISMISSES the petition.

                  TENNESSEE STATE COURT PROCEDURAL HISTORY

         In early April 2013, a Shelby County Criminal Court jury convicted Petitioner of one

count of possession of cocaine with intent to sell (Count One), one count of possession of

cocaine with intent to deliver (Count Two), one count of possession of marijuana with intent to

sell (Count Three), and one count of possession of marijuana with intent to deliver (Count Four),

all in a drug free school zone. (ECF No. 9-1 at Page ID 104.) In early June 2013, the trial court



1
  Bobo is in state custody with the Tennessee Department of Correction and it has assigned him
register number 149761. Tennessee is housing him at the Morgan County Correctional Complex
in Wartburg, Tennessee.
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 2 of 24                      PageID 730




sentenced Petitioner as a Range III persistent offender to sixty years in prison for the cocaine

conviction and twelve years in prison for the marijuana conviction, and that he serve them

concurrently. 2 (Id. at PageID 109–12.) Petitioner’s motion for new trial, filed on June 25, 2013,

challenged the sufficiency of the evidence. (Id. at PageID 113.) The trial court denied the

Motion for New Trial. (Id. at PageID 115.) Petitioner appealed timely. (Id. at PageID 117.)

The Tennessee Court of Criminal Appeals (“TCCA”) affirmed. State v. Bobo, No. W2013-

02008-CCA-R3-CD, 2014 WL 3954066 (Tenn. Crim. App. Aug. 13, 2014), perm. app. denied

(Tenn. Dec. 19, 2014).

       On March 3, 2015, Petitioner filed a pro se petition in Shelby County Criminal Court

under the Tennessee Post-Conviction Procedure Act, Tenn. Code Ann. §§ 40-30-101–122. (ECF

No. 9-15 at PageID 506–15.) Petitioner then amended his petition. 3 (Id. at PageID 516–20.)

The court appointed counsel to represent him. (Id. at PageID 521.) On September 18, 2015,

counsel amended the petition for the second time. (Id. at PageID 522–29.) The post-conviction

court conducted an evidentiary hearing and denied relief in an order entered on February 16,

2016. (Id. at PageID 531–41.) The TCCA affirmed. Bobo v. State, No. W2016-00477-CCA-

R3-PC, 2016 WL 6803176, at *5 (Tenn. Crim. App. Nov. 16, 2016), perm app. denied (Tenn.

Feb. 28, 2017).

       The TCCA opinion on direct appeal summarized the evidence presented at trial:

       Richard Phillips, a detective with the Memphis Police Department Organized
       Crime Unit, testified that on March 4, 2010, he was patrolling a “hotspot” for
       crime and drug transactions located between a BP station and a Burger King when
       he saw appellant talking to two other males. Detective Phillips knew one of the
       other males due to prior interactions. He observed appellant and one of the other
       individuals conduct a “hand-to-hand transaction,” referring to a drug transaction.


2
 Counts Two and Four merged with Counts One and Three. (ECF No. 9-6 at PageID 414.)
3
 The first amended petition is not file stamped and appears to have been filed simultaneously
with the original petition.
                                                 2
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 3 of 24                      PageID 731




       Detective Phillips explained that he pulled into the parking lot of the BP station
       and approached the three men; however, appellant began walking away from the
       other two men toward a nearby Kroger. While Detective Phillips spoke with the
       two remaining men, he radioed other officers to inform them of the situation and
       described appellant’s appearance. While Detective Phillips checked for arrest
       warrants and patted-down the two men in his presence, appellant “circled wide
       around [Detective Phillips] and went all the way behind [him], and then came
       back up over on the Burger King lot.” Detective Phillips testified that he updated
       his partners regarding appellant’s location and that the other officers arrived as
       appellant entered the Burger King. The other officers followed appellant inside.

       Detective Phillips explained that he did not initially pursue appellant and instead
       remained with the two other suspects because he wanted to wait for the other
       officers to arrive in case appellant had a weapon or attempted to flee. Regarding
       his observation of the hand-to-hand transaction, Detective Phillips stated that the
       key indicators that a drug transaction was occurring were that appellant looked
       over his shoulder while he was talking to the other two men, the men stood close
       together, and the two men exchanged something in their hands. Detective Phillips
       testified that while he could not see exactly what was exchanged, based on his
       fourteen years of experience, those actions were indicative of a drug transaction.
       Detective Phillips explained that it was uncommon for officers to see the drugs
       themselves during a transaction “on the street level,” meaning that the narcotics
       are being sold to the final consumer or user.

       Detective Phillips testified that he saw the other officers bring appellant out of the
       Burger King and that he saw the six rocks of crack cocaine and thirty-seven
       baggies of marijuana confiscated from appellant. He stated that the items were
       inside a black bag. Detective Phillips stated that based on his experience, drugs
       that are packaged for resale are normally broken down into small amounts, like
       small rocks of crack cocaine or small baggies of marijuana. Detective Phillips
       also explained that there was a pawn shop between the Burger King where
       appellant was apprehended and Northwest Prep Academy, a Memphis city
       school. 4

       During cross-examination, Detective Phillips agreed that when he first saw
       appellant, appellant had his back to Detective Phillips. Detective Phillips
       conceded that he did not arrest the other two individuals involved and that he did
       not know if they possessed any drugs. Detective Phillips also conceded that he
       did not know if they bought drugs from or sold drugs to appellant and that he had
       observed a transaction that he only suspected was a narcotics transaction.
       Detective Phillips agreed that he did not know when appellant bought the drugs in
       question.



4
  Because chain of custody is not an issue on appeal, we have omitted all testimony about that
issue.
                                                 3
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 4 of 24                   PageID 732




       Gilbert Goodwin, a detective with Memphis Police Department Organized Crime
       Team, stated that on March 4, 2010, he responded to Detective Phillips’ call
       regarding appellant. Detective Goodwin explained that he and two other
       detectives arrived at the Burger King and saw appellant enter the restaurant. They
       followed appellant inside. Appellant immediately entered the restroom, and the
       detectives followed appellant into the facility. Detective Goodwin explained that
       after entering the restroom, he observed appellant pull a black plastic bag out of
       his right front pocket while standing at a urinal. One of the other detectives
       confiscated the bag and handed it to Detective Goodwin. Detective Goodwin
       stated that the odor of marijuana emanated from the bag, so he opened the bag and
       saw marijuana inside. Detective Goodwin explained that he gave the bag to the
       other detectives and handcuffed appellant before removing him from the
       restroom. The detectives then radioed Detective Phillips to join them in the
       Burger King parking lot. After Detective Phillips arrived, the detectives searched
       appellant, finding $376; placed the confiscated narcotics on the hood of Detective
       Phillips’ car; and put appellant in the back seat of Detective Phillips’ car.
       Detective Goodwin explained that the black bag taken from appellant contained
       thirty-seven bags of marijuana and six rocks of crack cocaine.

       During cross-examination, Detective Goodwin conceded that he did not know
       appellant personally and that he did not know from where the money in
       appellant’s possession originated.

       Michael Gibbs, Jr., a patrolman with the Memphis Police Department, testified
       that on March 4, 2010, he was working with the Organized Crime Unit and that
       he responded to Detective Phillips’ broadcast regarding appellant. Officer Gibbs
       explained that he saw appellant enter the Burger King and that he and the other
       two officers followed appellant into the restaurant. They found appellant in the
       Burger King restroom standing next to a urinal. As they watched appellant,
       appellant removed a black bag from his left pocket. 5 Officer Gibbs stated that he
       then detained appellant to prevent appellant from disposing of any evidence in the
       urinal. Officer Gibbs recalled that he handed the black bag to Officer Goodwin
       and then placed appellant in handcuffs. Officer Gibbs testified that he and the
       other two officers then escorted appellant outside, patted appellant down, seized
       $376 in cash, and examined the contents of the black bag, finding thirty-seven
       bags of marijuana and six rocks of crack cocaine.

       Officer Gibbs explained that there were often problems with drugs near
       Northwest Prep Academy because “dealers like to sit right there and sell the dope
       to the kids as they come out of school.” He stated that the drugs were usually
       “packaged proportionally for the kids, small quantities, nothing large because the
       kids can’t afford that.” Officer Gibbs explained that when he was working
       undercover buying drugs, he normally bought small quantities during each


5
 We recognize the inconsistency in the officers’ testimonies about the pocket from which
appellant retrieved the black bag.
                                               4
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 5 of 24                     PageID 733




       transaction. He also stated that from his experience as an undercover officer, it
       was uncommon for crack cocaine users to use both crack cocaine and marijuana
       and that if crack cocaine users had marijuana, it was usually “seeds and residue,
       nothing.” Officer Gibbs also asserted that it was uncommon for a crack cocaine
       user to possess both crack and large amounts of money at the same time and that
       it was uncommon for a crack user to possess multiple crack cocaine rocks at one
       time.

       During cross-examination, Officer Gibbs conceded that he never saw appellant
       speak to anyone else prior to appellant’s arrest or participate in a narcotics
       transaction.

       John Scott, Jr., an agent with the Tennessee Bureau of Investigation Nashville
       Crime Laboratory, testified that he examined and tested the narcotics found on
       appellant and determined that the items were 1.2 grams of cocaine base, also
       referred to as crack cocaine, and 33.5 grams of marijuana.

       Jeffrey Allen Garey, an officer with the Memphis Police Department Crime Scene
       Investigation Unit, testified that he measured the distances between Northwest
       Prep Academy and the relevant locations in this case. Officer Garey created a
       diagram of the numerous measurements that he took at the scene, which was
       entered as an exhibit. Of particular relevance to this case were the following
       measurements: (1) the distance from the corner of Cleveland Street and Poplar
       Avenue, where the BP was located, to the entrance of the school was
       approximately 700 feet and (2) the distance from the half-way point between
       Burger King and the BP station, where the transaction occurred, to the entrance of
       the school was approximately 680 feet.

       Appellant and the State stipulated that Northwest Prep Academy was a public
       secondary school pursuant to Tennessee Code Annotated section 39–17–432.

State v. Bobo, 2014 WL 3954066, at *1–3.

       The TCCA opinion on post-conviction appeal summarized the evidence presented at the

post-conviction hearing:

                On March 3, 2015, the Petitioner filed a pro se petition for post-conviction
       relief alleging numerous constitutional violations, including ineffective assistance
       of trial counsel. Shortly thereafter, the Petitioner filed a pro se amended petition
       for post-conviction relief, specifically alleging that trial counsel “failed to
       adequately investigate [his] case” and “failed to adequately confer with [him]
       about the effect that going to trial would have on [his] sentencing.”

              An attorney was appointed to represent the Petitioner, and she filed a
       second amended petition for post-conviction relief. The second amended petition


                                                 5
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 6 of 24                     PageID 734




      alleged several instances of ineffective assistance of trial counsel, including that
      trial counsel failed to file a suppression motion, failed to “properly investigate,”
      failed to “review [the] Petitioner’s legal rights before he made the decision to go
      to trial” and to sufficiently inform him of the “consequences [of] choosing to go
      to trial,” and failed to “properly communicate with [the] Petitioner and prepare
      him for trial.”

              The Petitioner testified at the post-conviction hearing that he and his trial
      counsel “stayed arguing” about his case. The Petitioner claimed that he would
      discuss his case with trial counsel and ask trial counsel to investigate certain
      things or file specific motions but that trial counsel would later say that “he didn't
      remember anything” about those discussions. The Petitioner also claimed that
      trial counsel would only meet with him at his court dates or the day before his
      court dates. According to the Petitioner, trial counsel never met with him while
      he was in jail, never discussed trial strategy or possible defenses with him, never
      discussed the sentencing range he faced if convicted, never provided him with
      copies of the discovery materials, never responded to any of his letters, never filed
      any pretrial motions, and never investigated his case.

               The Petitioner claimed that trial counsel did not convey any plea offers
      from the State to him and that he first heard about the State’s offer of a twenty-
      five-year sentence to be served at one hundred percent from the trial court on the
      day his trial was scheduled to begin. According to the Petitioner, he was allowed
      to discuss the offer with trial counsel, and trial counsel told him that if he
      accepted the offer, he would receive a twenty-five-year sentence to be served at
      thirty-five percent. The Petitioner also claimed that trial counsel listed his
      sentence as twenty-five years at thirty-five percent on the “guilty plea
      paperwork.” The Petitioner testified that he believed trial counsel was confused
      about the sentence the State had offered him.

              The Petitioner claimed that during his plea submission hearing, the trial
      court rejected his guilty plea because he “was confused” about the sentence he
      was to receive. The Petitioner testified that he would have accepted the offer of a
      twenty-five-year sentence to be served at one hundred percent rather than go to
      trial. The Petitioner explained that when questioned by the trial court, he insisted
      his plea agreement was for thirty-five percent service of his sentence because that
      was what trial counsel had told him and that he ultimately did not accept the offer
      for one hundred percent service because he “was confused.” However, the
      Petitioner repeatedly stated that he “wanted to prove [his] innocence” at trial
      because he “did not do” what the arresting officers said he did. The Petitioner
      further claimed that he would not have attempted to enter a plea agreement if trial
      counsel had brought “up all [the] evidence to prove [his] innocence” but that trial
      counsel told him prior to trial that “he wasn’t ever trying to get [any] evidence” to
      help the Petitioner’s defense.




                                                6
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 7 of 24                     PageID 735




               Trial counsel testified that the District Public Defender’s Office was
      initially appointed to represent the Petitioner and that he was subsequently
      appointed after the relationship between the Petitioner and his first attorney
      deteriorated. Trial counsel testified that he met with the Petitioner on numerous
      occasions both prior to court appearances and in jail, that he reviewed and
      explained the indictment to the Petitioner, and that he discussed trial strategy with
      the Petitioner. Trial counsel admitted that he did not provide the Petitioner with a
      copy of the discovery materials, but trial counsel stated that he reviewed the
      discovery materials with the Petitioner in detail. Trial counsel also testified that
      he filed pretrial motions on behalf of the Petitioner, including a motion to
      suppress. However, there was no hearing on the suppression motion because trial
      counsel did not believe that “there was [anything] to suppress.”

              Trial counsel admitted that he and the Petitioner “argued quite a bit about
      this case” because the Petitioner insisted that “nobody saw him selling any drugs”
      while trial counsel tried to explain to him that he had been charged with
      possessing drugs within 1,000 feet of a school. Trial counsel recalled that the
      Petitioner wanted him to get video surveillance footage from the Burger King to
      show that there had been no drug transaction. Trial counsel testified that he had
      the investigator from the District Public Defender’s Office attempt to get the
      surveillance footage but that “the tapes were not available” by the time he had
      been appointed. Trial counsel also testified that he personally measured the
      distance from the Burger King to the school to see if it was within 1,000 feet.
      According to trial counsel, he brought sketches and photographs to the Petitioner
      “to show him” the school zone. Trial counsel further testified that he spoke with
      the State’s witnesses and discussed with the Petitioner what he anticipated their
      testimony would be.

              Trial counsel testified that the State’s offer from the beginning of the case
      was for a twenty-five-year sentence to be served at one hundred percent and that
      he conveyed this offer to the Petitioner. Trial counsel denied ever telling the
      Petitioner that the offer was for thirty-five percent service. Trial counsel stated
      that he worked his way up the chain of command of the prosecutor’s office,
      ultimately taking the issue up to the District Attorney General, but that the State’s
      offer never changed. Trial counsel further testified that he advised the Petitioner
      to accept the State’s offer given the sentencing exposure the Petitioner faced if
      convicted at trial but that the Petitioner’s attitude was that “he was not going to
      take [twenty-five] years for selling drugs.”

               Trial counsel explained that the trial court had a rule that it would not
      accept a guilty plea if a case had been scheduled for trial. However, trial counsel
      was able to convince the trial court to waive that rule and to accept the
      Petitioner’s plea agreement on the day his trial was scheduled to start. However,
      after being allowed to speak with the Petitioner and reviewing the plea agreement
      with him, the Petitioner feigned that he believed that his plea agreement was for
      thirty-five percent service when he was questioned by the trial court. Trial


                                                7
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 8 of 24                       PageID 736




       counsel testified that he believed the Petitioner’s “attitude and demeanor” during
       the trial court’s questioning were what caused the trial court to reject the
       Petitioner’s plea agreement. Trial counsel explained that the Petitioner “insisted
       on arguing about what he was charged with” and that he “wasn’t selling [any]
       drugs.”

               On February 16, 2016, the post-conviction court entered an order denying
       the petition. The post-conviction court found that the Petitioner had failed to
       prove his factual allegations that trial counsel had not adequately investigated his
       case and prepared for trial by clear and convincing evidence. With respect to the
       proposed plea agreement, the post-conviction court accredited trial counsel’s
       testimony that he conveyed the State’s plea offer for twenty-five years to be
       served at one hundred percent and that he did not tell the Petitioner that his
       service would be at thirty-five percent. The post-conviction court further noted
       that the trial court attempted several times to voir dire the Petitioner about his plea
       agreement and that in addition to claiming that the offer was for thirty-five
       percent service, the Petitioner “feign[ed] confusion about his right to testify” and
       refused to “answer essential questions in a straightforward manner.” The post-
       conviction court concluded that the Petitioner’s “attempts to feign confusion
       during [the voir dire] process were obvious” and that he “knew exactly what the
       consequences of a guilty plea or his conviction at trial were.”

Bobo v. State, 2016 WL 6803176, at *1–3.

                                     LEGAL STANDARDS

       Federal courts have authority to issue habeas corpus relief for persons in state custody

under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”). A federal court may grant habeas relief to a state prisoner “only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a).

I.     Exhaustion and Procedural Default Review

       A federal court may not grant a writ of habeas corpus on behalf of a state prisoner unless,

with certain exceptions, the prisoner has exhausted available state remedies by presenting to the

state courts the same claim it seeks the federal court to address under 28 U.S.C. § 2254(b) and

(c). Cullen v. Pinholster, 563 U.S. 170, 181 (2011). For a state prisoner to exhaust state



                                                  8
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 9 of 24                         PageID 737




remedies, “[i]t is not enough that all the facts necessary to support the federal claim were before

the state courts, or that a somewhat similar state-law claim was made.” Anderson v. Harless, 459

U.S. 4, 6 (1982) (citation omitted). The petitioner must “fairly present” each claim to all levels

of state court review, up to and including the state’s highest court on discretionary review,

Baldwin v. Reese, 541 U.S. 27, 29 (2004), except where the state does not provide for state

supreme court review as an available state remedy. O’Sullivan v. Boerckel, 526 U.S. 838, 847–48

(1999). Tennessee Supreme Court Rule 39 eliminated the need to seek review in the Tennessee

Supreme Court after the TCCA has denied a claim of error, at which point “the litigant shall be

deemed to have exhausted all available state remedies.” Adams v. Holland, 330 F.3d 398, 402

(6th Cir. 2003); see Smith v. Morgan, 371 F. App’x 575, 579 (6th Cir. 2010).

        Courts recognize a procedural default doctrine ancillary to the exhaustion requirement.

See Edwards v. Carpenter, 529 U.S. 446, 452–53 (2000) (noting the interplay between the

exhaustion rule and the procedural default doctrine). If the state court decides a claim on an

independent and adequate state ground, such as a procedural rule prohibiting the state court from

reaching the merits of the constitutional claim, the procedural default doctrine ordinarily bars a

petitioner from seeking federal habeas review. Wainwright v. Sykes, 433 U.S. 72, 81–82 (1977);

see Walker v. Martin, 562 U.S. 307, 315 (2011) (“A federal habeas court will not review a claim

rejected by a state court if the decision of the state court rests on a state law ground that is

independent of the federal question and adequate to support the judgment”) (internal quotation

marks and citation omitted)). 6 In general, a federal court “may only treat a state court order as



6
  The state-law ground may be a substantive rule dispositive of the case, or a procedural barrier
to adjudication of the claim on the merits. Walker, 562 U.S. at 315. A state rule is an
“adequate” procedural ground if it is “firmly established and regularly followed.” Id. at 316
(quoting Beard v. Kindler, 558 U.S. at 60–61 (2009)). “A discretionary state procedural rule . . .
can serve as an adequate ground to bar federal habeas review . . . even if the appropriate exercise
                                                   9
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 10 of 24                        PageID 738




 enforcing the procedural default rule when it unambiguously relied on that rule.” Peoples v.

 Lafler, 734 F.3d 503, 512 (6th Cir. 2013).

        If the procedural default doctrine bars a petitioner’s claim at the state level based on an

 independent and adequate procedural rule, the petitioner must show cause to excuse his failure to

 present the claim and show actual prejudice stemming from the constitutional violation or that

 the federal court’s failure to review the claim will lead to a fundamental miscarriage of justice.

 Schlup v. Delo, 513 U.S. 298, 320–21 (1995); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

 To show the latter, a petitioner must prove a constitutional error has probably caused the

 conviction of a person who is actually innocent of the crime. Schlup, 513 U.S. at 321; see also

 House v. Bell, 547 U.S. 518, 536–39 (2006) (restating the ways to overcome procedural default

 and further explaining the actual innocence exception).

 II.    Merits Review

        Under Section 2254(d), where state courts have decided a claim on the merits, federal

 court should only grant a habeas petition if the state court’s resolution of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
            application of, clearly established Federal law, as determined by the Supreme
            Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
            facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d)(1)–(2). Petitioner carries the burden of proof on this “difficult to meet” and

 “highly deferential [AEDPA] standard,” which “demands that state-court decisions be given the

 benefit of the doubt.” Cullen, 563 U.S. at 181 (quoting Harrington v. Richter, 562 U.S. 86, 102

 (2011), and Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam)).



 of discretion may permit consideration of a federal claim in some cases but not others.” Id.
 (quoting Kindler, 558 U.S. at 54.) (internal quotation marks and citations omitted).
                                                  10
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 11 of 24                       PageID 739




        Under § 2254(d)(1) federal court review is limited to the record before the state court that

 adjudicated the claim on the merits. Cullen, 563 U.S. at 182. A state court’s decision is

 “contrary” to federal law when it “arrives at a conclusion opposite to that reached” by the

 Supreme Court on a question of law or when it “decides a case differently than” the Supreme

 Court has “on a set of materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362,

 412–13 (2000). That said, an “unreasonable application” of federal law occurs when the state

 court “identifies the correct governing legal principle from” the Supreme Court’s decisions “but

 unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. The state

 court’s application of clearly established federal law must be “objectively unreasonable” for the

 federal court to then issue a writ. Id. at 409. The habeas court may not issue the writ merely

 because, “in its independent judgment,” it determines that the “state court decision applied

 clearly established federal law erroneously or incorrectly.” Renico v. Lett, 559 U.S. 766, 773

 (2010) (citing Williams, 529 U.S. at 411).

        With that in mind, there is little case law addressing whether, under § 2254(d)(2), a

 decision was based on “an unreasonable determination of the facts.” In Wood v. Allen, the

 Supreme Court held that a state-court factual determination is not “unreasonable” just because

 the federal habeas court would have reached a different conclusion. 7 558 U.S. 290, 301 (2010).

 In Rice v. Collins, the Court explained, “[r]easonable minds reviewing the record might




 7
   In Wood, the Supreme Court granted certiorari to resolve whether, to satisfy § 2254(d)(2), “a
 petitioner must establish only that the state-court factual determination on which the decision
 was based was ‘unreasonable,’ or whether § 2254(e)(1) additionally requires a petitioner to rebut
 a presumption that the determination was correct with clear and convincing evidence.” 558 U.S.
 at 299. The Court found it unnecessary to reach that issue and left it open “for another day.” Id.
 at 300–04 (citing Rice v. Collins, in which the Court recognized it is unsettled whether there are
 some factual disputes to which § 2254(e)(1) does not apply. 546 U.S. 333, 339 (2006)).
                                                  11
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 12 of 24                         PageID 740




 disagree” about the factual finding in question, “but on habeas review that does not suffice to

 supersede the trial court’s . . . determination.” 546 U.S. 333, 341–42 (2006).

        In like manner, the Sixth Circuit has described the § 2254(d)(2) standard as “demanding

 but not insatiable.” Ayers v. Hudson, 623 F.3d 301, 308 (6th Cir. 2010). What is more, it

 emphasized that, under § 2254(e)(1), the federal court presumes the state court’s factual

 determination is correct absent clear and convincing evidence to the contrary. Id. A federal

 court will not overturn a state court adjudication on factual grounds unless objectively

 unreasonable considering the evidence presented during the state court proceeding. Id.; see also

 Hudson v. Lafler, 421 F. App’x 619, 624 (6th Cir. 2011) (same).

 III.   Ineffective Assistance of Counsel Review

        The standards stated in Strickland v. Washington, 466 U.S. 668, 687 (1984) control the

 analysis of a claim that counsel’s ineffective assistance has deprived a defendant of his Sixth

 Amendment right to counsel. To succeed on this claim, a movant must demonstrate two

 elements: 1) that counsel’s performance was deficient, and 2) “that the deficient performance

 prejudiced the defense.” Id. “The benchmark for judging any claim of ineffectiveness must be

 whether counsel’s conduct so undermined the proper functioning of the adversarial process that

 the trial cannot be relied on as having produced a just result.” Id. at 686.

        To establish deficient performance, a person challenging a conviction “must show that

 counsel’s representation fell below an objective standard of reasonableness.” Id. at 688. A court

 considering a claim of ineffective assistance must apply a “strong presumption” that counsel’s

 representation was within the “wide range of reasonable professional assistance.” Id. at 689.

 The challenger’s burden is to show “that counsel made errors so serious that counsel was not

 functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687.



                                                  12
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 13 of 24                          PageID 741




         To establish prejudice, a petitioner must show “a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

 694. 8 And “[a] reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. So “[i]t is not enough to show that the errors had some conceivable effect

 on the outcome of the proceeding.” Id. at 693. Counsel’s errors must be “so serious as to

 deprive the defendant of a fair trial, a trial whose result is reliable.” Id. at 687; see also

 Harrington, 562 U.S. at 104. “But Strickland does not require the State to ‘rule out’” a more

 favorable outcome to prevail. See Wong v. Belmontes, 558 U.S. 15, 27 (2009) (per curiam).

 “Rather, Strickland places the burden on the defendant, not the State, to show a ‘reasonable

 probability’ that the result would have been different.” Id. (citing Strickland, 466 U.S. at 694).

         And so, when reviewing an ineffective assistance of counsel claim, federal courts give

 even more deference to a state-court decision under 28 U.S.C. § 2254(d):

                 Establishing that a state court’s application of Strickland was unreasonable
         under § 2254(d) is all the more difficult. The standards created by Strickland and
         § 2254(d) are both “highly deferential,” id., at 689; Lindh v. Murphy, 521 U.S.
         320, 333, n. 7 (1997), and when the two apply in tandem, review is “doubly” so,
         Knowles [v. Mirzayance], 556 U.S., at 123, 129 S. Ct. at 1420 [(2009)]. The
         Strickland standard is a general one, so the range of reasonable applications is
         substantial. 556 U.S., at 123, 129 S. Ct. at 1420. Federal habeas courts must
         guard against the danger of equating unreasonableness under Strickland with
         unreasonableness under § 2254(d). When § 2254(d) applies, the question is not
         whether counsel’s actions were reasonable. The question is whether there is any
         reasonable argument that counsel satisfied Strickland’s deferential standard.

 Harrington, 562 U.S. at 105.

         On direct appeal, a criminal defendant is also entitled to the effective assistance of

 counsel. Evitts v. Lucey, 469 U.S. 387, 396 (1985). To that end, counsel’s failure to raise a




 8
  If a reviewing court finds a lack of prejudice, it need not determine whether, in fact, counsel
 performed deficiently. Strickland, 466 U.S. at 697.
                                                    13
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 14 of 24                       PageID 742




 nonfrivolous issue on appeal does not constitute per se ineffective assistance of counsel, as

 “[t]his process of winnowing out weaker arguments on appeal and focusing on those more likely

 to prevail, far from being evidence of incompetence, is the hallmark of effective appellate

 advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986) (internal quotation marks and citation

 omitted). And so federal courts use the Strickland standards to evaluate claims of ineffective

 assistance of appellate counsel. Smith v. Robbins, 528 U.S. 259, 285–86 (2000) (applying

 Strickland to claim that appellate counsel rendered ineffective assistance by failing to file a

 merits brief); Smith v. Murray, 477 U.S. at 535–36 (failure to raise issue on appeal). To show

 that appellate counsel was ineffective, a prisoner

        must first show that his counsel was objectively unreasonable in failing to find
        arguable issues to appeal - that is, that counsel unreasonably failed to discover
        nonfrivolous issues and to file a merits brief raising them. If [the prisoner]
        succeeds in such a showing, he then has the burden of demonstrating prejudice.
        That is, he must show a reasonable probability that, but for his counsel’s
        unreasonable failure to file a merits brief, he would have prevailed on his appeal.

 Smith v. Robbins, 528 U.S. at 285 (citation omitted). 9



 9
  The Sixth Circuit has identified a nonexclusive list of factors to consider when assessing claims
 of ineffective assistance of appellate counsel:

        1.      Were the omitted issues “significant and obvious?”
        2.      Was there arguably contrary authority on the omitted issues?
        3.      Were the omitted issues clearly stronger than those presented?
        4.      Were the omitted issues objected to at trial?
        5.      Were the trial court’s rulings subject to deference on appeal?
        6.      Did appellate counsel testify in a collateral proceeding as to his appeal
                strategy and, if so, were the justifications reasonable?
        7.      What was the appellate counsel’s level of experience and expertise?
        8.      Did the petitioner and appellate counsel meet and go over possible issues?
        9.      Is there evidence that counsel reviewed all the facts?
       10.      Were the omitted issues dealt with in other assignments of error?
       11.      Was the decision to omit an issue an unreasonable one which only an
                incompetent attorney would adopt?

 Franklin v. Anderson, 434 F.3d 412, 429 (6th Cir. 2006) (citation omitted).
                                                  14
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 15 of 24                          PageID 743




         An appellate counsel’s ability to choose those arguments that are more likely to succeed

 is “the hallmark of effective appellate advocacy.” Matthews v. Parker, 651 F.3d 489, 523 (6th

 Cir. 2011) (quoting Caver v. Straub, 349 F.3d 340, 348 (6th Cir. 2003)). So it is difficult to

 show that appellate counsel was deficient for raising one issue, rather than another, on appeal.

 See id. “In such cases, the petitioner must demonstrate that the issue not presented was clearly

 stronger than issues that counsel did present.” Id. As a result, Defendant must show that “there

 is a reasonable probability that inclusion of the issue would have changed the result of the

 appeal.” McFarland v. Yukins, 356 F.3d 688, 699 (6th Cir. 2004).

         At the same time however, “[t]here is no constitutional right to an attorney in state post-

 conviction proceedings. Consequently, a petitioner cannot claim constitutionally ineffective

 assistance of counsel in such proceedings.” Coleman, 501 U.S. at 752 (internal citations

 omitted). This means that attorney error cannot create “cause” for a procedural default “because

 the attorney is the petitioner’s agent when acting, or failing to act, in furtherance of the litigation,

 and the petitioner must bear the risk of attorney error.” Id. at 753 (internal quotation marks

 omitted). Because the State has no constitutional obligation to ensure that competent counsel

 represents a prisoner at the post-conviction stage, the petitioner bears the risk of attorney error.

 Id. at 754.

         That said, in 2012, the Supreme Court decided Martinez v. Ryan, 566 U.S. 1 (2012),

 recognizing a narrow exception to the rule in Coleman, “[w]here, under state law, claims of

 ineffective assistance of trial counsel must be raised in an initial-review collateral proceeding . .

  . .” Martinez, 566 U.S. at 17. In those cases, “a procedural default will not bar a federal habeas

 court from hearing a substantial claim of ineffective assistance [of counsel] at trial if, in the

 initial-review collateral proceeding, there was no counsel or counsel in that proceeding was



                                                   15
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 16 of 24                        PageID 744




 ineffective.” Id. What is more, the Supreme Court also emphasized that “[t]he rule of Coleman

 governs in all but the limited circumstances recognized here. . . . It does not extend to attorney

 errors in any proceeding beyond the first occasion the State allows a prisoner to raise a claim of

 ineffective assistance at trial, even though that initial-review collateral proceeding may be

 deficient for other reasons.” Id. To satisfy the requirements to excuse a procedural default under

 Martinez, the prisoner must show:

        (1) the claim of “ineffective assistance of trial counsel” was a “substantial” claim;
        (2) the “cause” consisted of there being “no counsel” or only “ineffective”
        counsel during the state collateral review proceeding; (3) the state collateral
        review proceeding was the “initial” review proceeding in respect to the
        “ineffective-assistance-of-trial-counsel claim”; and (4) state law requires that an
        “ineffective assistance of trial counsel [claim] . . . be raised in an initial-review
        collateral proceeding.”

 Trevino v. Thaler, 569 U.S. 413, 423 (2013) (emphasis and alterations in original).

        In Martinez, the Supreme Court considered an Arizona law that did not permit defendants

 to raise ineffective assistance claims on direct appeal. Martinez, 566 U.S. at 4. In the Supreme

 Court’s later decision in Trevino, 569 U.S. at 429, the Court extended its holding in Martinez to

 states in which a “state procedural framework, by reason of its design and operation, makes it

 highly unlikely in a typical case that a defendant will have a meaningful opportunity to raise a

 claim of ineffective assistance of trial counsel on direct appeal . . . .” In essence, Trevino

 modified the fourth Martinez requirement for overcoming a procedural default. In the end,

 Martinez and Trevino apply to Tennessee prisoners. Sutton v. Carpenter, 745 F.3d 787, 790 (6th

 Cir. 2014). The court will now consider Petitioner’s claims here.

               ANALYSIS OF PETITIONER’S FEDERAL HABEAS CLAIMS

        In his § 2254 petition, Petitioner raises these ineffective assistance of counsel claims:

        1.      Trial counsel provided ineffective assistance by failing to adequately
                explain the terms of the plea offer (ECF No. 1 at PageID 15–16);

                                                   16
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 17 of 24                         PageID 745




        2.      Trial counsel provided ineffective assistance by failing to adequately
                cross-examine the arresting officers (id. at PageID 16–17);

        3.      Trial counsel provided ineffective assistance by failing to prepare
                Petitioner for trial (id. at PageID 17); and

        4.      Trial counsel provided ineffective assistance by failing to request jury
                instructions on the lesser-included offenses of attempt and facilitation.
                (Id. at PageID 20, 27–29.)

        Petitioner argued three of these four claims to the TCCA in his post-conviction appeal

 and the TCCA addressed them in the appellate opinion. The TCCA noted:

                 The Petitioner contends that his trial counsel was ineffective (1) in failing
        to adequately explain to him the terms of a plea offer made by the State; (2) in
        failing to adequately meet with and prepare him for trial; and (3) for failing to
        adequately cross-examine the State’s witnesses. Following our review, we affirm
        the judgment of the post-conviction court.

 Bobo v. State, 2016 WL 6803176, at *1. Petitioner never presented his fourth issue here to the

 Tennessee courts.

 I.     Issues One Through Three

        To summarize the first three claims, Petitioner alleges trial counsel provided ineffective

 assistance by failing to (1) adequately explain the plea offer (ECF No. 1 at PageID 15–16); (2)

 adequately cross-examine the arresting officers (id. at PageID 16–17); and (3) prepare Petitioner

 for trial. (Id. at PageID 17.) Respondent counters that these claims are barred by the

 procedurally default doctrine because Petitioner did not comply with the state court appellate

 rules. (ECF No. 10 at PageID 669.)

        The TCCA found that Petitioner waived these claims, and alternatively found that Issues

 One and Three lacked merit:

                The Petitioner contends that the post-conviction court erred in denying his
        petition for post-conviction relief. The Petitioner argues that trial counsel was
        ineffective in failing to adequately explain to him the terms of the plea offer made


                                                  17
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 18 of 24                      PageID 746




       by the State and in failing to adequately meet with and prepare him for trial. The
       Petitioner further argues that trial counsel was ineffective for failing to adequately
       cross-examine the State’s witnesses. The State responds that trial counsel’s
       performance was not deficient and that the Petitioner has failed to show any
       prejudice arising from trial counsel’s performance.

                At the outset, we note that the Petitioner has submitted an inadequate brief
       to this court. The Petitioner’s brief contains no recitation of the testimony at the
       post-conviction hearing and only conclusory references to that hearing. As such,
       we may treat these issues as being waived. See Tenn. R. Crim. Ct. App. 10(b)
       (“Issues which are not supported by . . . appropriate references to the record will
       be treated as waived in this court”); see also Tenn. R. App. P. 27(a)(6) (providing
       that the brief of the appellant “shall contain” a “statement of facts, setting forth
       the facts relevant to the issues presented for review with appropriate references to
       the record”).

               Waiver notwithstanding, post-conviction relief is available when a
       “conviction or sentence is void or voidable because of the abridgment of any right
       guaranteed by the Constitution of Tennessee or the Constitution of the United
       States.” Tenn. Code Ann. § 40–30–103. Criminal defendants are constitutionally
       guaranteed the right to effective assistance of counsel. Dellinger v. State, 279
       S.W.3d 282, 293 (Tenn. 2009) (citing U.S. Const. amend. VI; Cuyler v. Sullivan,
       446 U.S. 335, 344 (1980)). When a claim of ineffective assistance of counsel is
       made under the Sixth Amendment to the United States Constitution, the burden is
       on the petitioner to show (1) that counsel’s performance was deficient and (2) that
       the deficiency was prejudicial. Strickland v. Washington, 466 U.S. 668, 687
       (1984); see Lockhart v. Fretwell, 506 U.S. 364, 368–72 (1993).

              ....

                Here, the post-conviction court accredited trial counsel’s testimony that he
       informed the Petitioner of the State’s offer of twenty-five years’ incarceration to
       be served at one hundred percent, that he unsuccessfully worked to get the
       Petitioner a lesser offer, that he met with the Petitioner numerous times prior to
       trial, that he reviewed the discovery materials and discussed trial strategy with the
       Petitioner, and that he never told the Petitioner that the State’s offer included
       thirty-five percent service of his sentence. Nothing in the record preponderates
       against these findings by the post-conviction court. With respect to the
       Petitioner’s claim that trial counsel failed to adequately cross-examine the State’s
       witnesses, this issue was not raised in his petitions for post-conviction relief or at
       the post-conviction hearing. Issues raised for the first time on appeal are
       considered waived. See Charles Orlando Fields v. State, No. W2003–02051–
       CCA–R3–PC, 2004 WL 1405012, at *5 (Tenn. Crim. App. June 23, 2004).
       Accordingly, we conclude that the post-conviction court did not err in denying the
       petition.



                                                18
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 19 of 24                        PageID 747




 Bobo v. State, 2016 WL 6803176, at *3–4.

         Under Rule 10(b) of the Rules of the Tennessee Court of Criminal Appeals, “[i]ssues

 which are not supported by argument, citation to authorities, or appropriate references to the

 record will be treated as waived in this court.” The Sixth Circuit has confirmed that this rule is

 “an independent and adequate state ground for denying [a] claim.” Middlebrooks v. Bell, 619

 F.3d 526, 538 (6th Cir. 2010), vacated on other grounds sub nom. Middlebrooks v. Colson, 566

 U.S. 902 (2012).

         Because the state court found Petitioner waived these claims under this procedural bar,

 they are barred by the procedural default doctrine for federal habeas review even though the state

 court conducted an alternative analysis of the merits. Harris v. Reed, 489 U.S. 255, 264 n.10

 (1989) (State courts “[n]eed not fear reaching the merits of a federal claim in an alternative

 holding. By its very definition, the adequate and independent state ground doctrine requires the

 federal court to honor a state holding that is a sufficient basis for the state court’s judgment, even

 when the state court also relies on federal law.”); accord Scott v. Mitchell, 209 F.3d 854, 865

 (6th Cir. 2000) (“Harris does not preclude a finding that the state procedural rule was actually

 enforced where the state court decision also relies on an alternative ground.”); Coe v. Bell, 161

 F.3d 320, 330 (6th Cir. 1998) (“Coe claims that the court of appeals’ alternative holding—that he

 would lose on the merits anyway—means that he is not procedurally barred, because the state

 courts in fact reached the merits. This argument fails due to the Supreme Court’s decision in

 Harris . . . .”).




                                                   19
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 20 of 24                        PageID 748




        The TCCA enforced the procedural rule of waiver on Issue Two and conducted an

 alternative analysis of the merits on Issues One and Three. 10 The TCCA’s alternative analysis is

 not contrary to or an unreasonable application of clearly established federal law. Petitioner fails

 to explain how the TCCA’s decision differed from Strickland. Instead Petitioner repeats the

 same argument rejected by the TCCA in his post-conviction appeal. (ECF No. 1 at PageID 15–

 17; ECF No. 9-17 at PageID 608–10.)

        And he has failed to show “a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

 Petitioner has not satisfied his burden of showing that the decision was objectively unreasonable.

 Also Petitioner fails to provide either argument or evidence that refutes the presumption of

 correctness this Court gives the state court’s factual determination. Federal habeas courts accord

 a state court’s factual findings a presumption of correctness absent clear and convincing

 evidence to the contrary. 28 U.S.C. §§ 2254(d)(2), 2254(e)(1).

        Based on this Court’s review of the transcript of Petitioner’s post-conviction hearing,

 (ECF No. 9-16) and the transcript of Petitioner’s trial (ECF No. 9-2), the TCCA’s determination

 of the facts was not an unreasonable one. The proof of Petitioner’s guilt was overwhelming.

 After the court sentenced him to sixty years, Petitioner regrets his decision to go to trial rather

 than accept the plea offer of twenty-five years at 100 percent. The trial court and defense

 counsel clarified the plea offer repeatedly. (ECF No. 9-15 at PageID 535–37.) Petitioner’s



 10
    Petitioner contends that ineffective assistance of post-conviction counsel should excuse the
 waiver and default of these issues. The default occurred in the post-conviction appeal when
 post-conviction appellate counsel filed an inadequate brief and raised the second issue for the
 first time on appeal. Martinez does not encompass claims that post-conviction appellate counsel
 was ineffective. See Martinez, 566 U.S. at 15 (“Coleman held that an attorney’s negligence in a
 postconviction proceeding does not establish cause, and this remains true except as to initial-
 review collateral proceedings for claims of ineffective assistance of counsel at trial.”)
                                                   20
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 21 of 24                        PageID 749




 testimony at the post-conviction hearing was implausible. This Court therefore finds it

 appropriate to defer to the state court decision on this issue.

        Petitioner waived Issues One-Three and he is barred from pursuing them by the

 procedural default doctrine. These claims are therefore DENIED. Alternatively, Issues One and

 Three lack merit and are DENIED.

 II.    Issue Four

 As for the remaining issue, Petitioner contends counsel performed deficiently by failing to

 request jury instructions on the lesser-included offenses of attempt and facilitation. (ECF No. 1

 at PageID 20, 27–29.) Respondent replies that this issue is barred by procedural default, and the

 default should not be excused under Martinez because the claim is not substantial. (ECF No. 10

 at PageID 673.)

        It is possible for state post-conviction counsel to be so ineffective as to establish cause to

 excuse a Tennessee prisoner’s procedural default of a substantial federal habeas claim that his

 trial counsel was constitutionally ineffective. Sutton, 745 F.3d at 787. To qualify as

 “substantial” under Martinez, a claim must have “some merit” based on the controlling standard

 for ineffective assistance of counsel. Martinez, 566 U. S. at 14.

        The trial judge here instructed the jury on the lesser-included offenses of simple

 possession and casual exchange. (ECF No. 9-4 at PageID 349, 355.) Petitioner’s trial counsel

 did not request instructions on other lesser-included offenses—attempt and facilitation. (ECF

 No. 9-2 at PageID 256–63.)

        When Petitioner committed this offense, sometimes Tennessee considered facilitation and

 attempt lesser-included offenses of possession of a controlled substance. Tenn. Code Ann. § 40-

 18-110(f) (2010); State v. Burns, 6 S.W.3d 453, 466–67 (Tenn. 1999); see State v. Nash, 104



                                                   21
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 22 of 24                          PageID 750




 S.W.3d 495, 499–501 (Tenn. 2003) (discussing facilitation of possession of marijuana with

 intent to deliver). That said, a Tennessee trial court need not give a jury instruction on a lesser-

 included offense unless that “charge is justified by the evidence.” State v. Page, 184 S.W.3d

 223, 228 (Tenn. 2006) (citing State v. Ely, 48 S.W.3d 710, 722 (Tenn. 2001). In making that

 determination, a trial court must find “that: ‘(1) reasonable minds could accept the offense as

 lesser-included; and (2) the evidence is legally sufficient to support a conviction for the lesser-

 included offense.’” Id. (quoting State v. Wilson, 92 S.W.3d 391, 394 (Tenn. 2002)).

         Review of the trial transcript here confirms that the trial court correctly found that the

 evidence in the case did not justify including instructions for the lesser included offenses of

 attempt and facilitation. (ECF No. 9-2.) Yet Petitioner continues to argue the basis for his

 charges was the hand-to-hand transaction observed by Detective Phillips. (Id. at PageID 131-32,

 166–67.) Detective Phillips admitted he could not testify that Petitioner sold any drugs to the

 two individuals Phillips detained or that Petitioner bought any drugs from the detained

 individuals. (Id. at PageID 191.) Detectives Goodwin and Gibbs testified that a black plastic

 bag they observed Petitioner pull from his pants pocket in the Burger King restroom contained

 drugs. (Id. at PageID 199, 202, 231, 233.) Petitioner was charged with possession with intent to

 deliver 33.5 grams of marijuana and 1.2 grams of crack cocaine. (Id. at PageID 213, 215.)

         The State’s proof went beyond mere attempt to possess. It showed that Petitioner

 possessed the drugs. The question the jury had to decide then was whether Petitioner possessed

 those drugs with intent to sell or deliver them. “[W]here the evidence clearly establishes the

 completion of the crime, it is unnecessary for the trial court to charge the jury as to attempt. . . .”

 State v. Banks, 271 S.W.3d 90, 127 (Tenn. 2008) (citing State v. Robinson, 146 S.W.3d 469, 487

 n.7 (Tenn. 2004)). Of course, Petitioner could not have facilitated his own possession of the



                                                   22
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 23 of 24                       PageID 751




 drugs. Facilitation is a theory of vicarious criminal responsibility, requiring one to furnish

 substantial assistance to another’s commission of a crime. See Tenn. Code Ann. § 39-11-403.

        All in all, Petitioner cannot show that, had counsel requested that the trial court instruct

 the jury on these lesser-included offenses, the trial court would have given the instructions. And

 so trial counsel did not perform deficiently by failing to request instructions unsupported by the

 proof. By extension, post-conviction counsel did not perform deficiently by failing to raise a

 baseless claim. Simply put, Petitioner has failed to establish deficient performance and has not

 satisfied the requirements to overcome the procedural default of this issue. The Court therefore

 DENIES the petition on Issue Four.

        The issues raised in this petition are barred by procedural default and alternatively, lack

 merit. The Court therefore DISMISSES the petition WITH PREJUDICE. The Court will

 enter Judgment for Respondent.

                              ANALYSIS OF APPELLATE ISSUES

        Petitioner has no absolute entitlement to appeal a district court’s denial of a § 2254

 petition. Miller-El v. Cockrell, 537 U.S. 322, 335 (2003). The Court should issue or deny a

 certificate of appealability (“COA”) when it enters a final order adverse to a § 2254 petitioner.

 Rule 11, Rules Governing Section 2254 Cases in the United States District Courts. A petitioner

 may not take an appeal unless a circuit or district judge issues a COA. 28 U.S.C. § 2253(c)(1);

 Fed. R. App. P. 22(b)(1).

        A COA may issue only if the petitioner has made a substantial showing of the denial of a

 constitutional right, and the COA must convey the specific issue or issues that satisfy the

 required showing. 28 U.S.C. §§ 2253(c)(2)–(3). A petitioner makes “substantial showing” when

 he shows “reasonable jurists could debate whether (or, for that matter, agree that) the petition



                                                  23
Case 2:17-cv-02425-TLP-tmp Document 21 Filed 08/25/20 Page 24 of 24                      PageID 752




 should have been resolved in a different manner or that the issues presented were ‘adequate to

 deserve encouragement to proceed further.’” Miller-El, 537 U.S. at 336 (citing Slack v.

 McDaniel, 529 U.S. 473, 484 (2000)); Henley v. Bell, 308 F. App’x 989, 990 (6th Cir. 2009) (per

 curiam) (same).

        A COA does not require a showing that the appeal will succeed. Miller-El, 537 U.S. at

 337; Caldwell v. Lewis, 414 F. App’x 809, 814–15 (6th Cir. 2011) (same). Courts should not

 issue a COA as a matter of course. Bradley v. Birkett, 156 F. App’x 771, 773 (6th Cir. 2005)

 (quoting Miller-El, 537 U.S. at 337).

        Here, there can be no question that the claims in this petition lack merit and are barred by

 procedural default. Because any appeal by Petitioner on the issues raised in this petition does not

 deserve attention, the Court DENIES a COA.

        For the same reasons the Court denies a COA, the Court determines that any appeal

 would not be taken in good faith. The Court therefore CERTIFIES, under Fed. R. App. P.

 24(a), that any appeal here would not be taken in good faith and DENIES leave to appeal in

 forma pauperis. 11

        SO ORDERED, this 25th day of August 2020.

                                                  s/Thomas L. Parker
                                                  THOMAS L. PARKER
                                                  UNITED STATES DISTRICT JUDGE




 11
   If Petitioner files a notice of appeal, he must pay the full $505 appellate filing fee or move to
 proceed in forma pauperis and supporting affidavit in the Sixth Circuit within 30 days of the date
 of entry of this order. See Fed. R. App. P. 24(a)(5).
                                                 24
